The record in this case is in the same condition as that in case number A-456, just decided, entitled Jake Ensley v. State ofOklahoma, infra, 109 P. 250; no written notices of appeal having been served. The state has filed a motion to dismiss this appeal on that account, and plaintiff in error has filed a response identical with that filed in the Ensley Case, and has made the same showing as made in that case. For the reasons stated in the Ensley Case, we hold the notice given insufficient, and therefore sustain the motion to dismiss the appeal.
It is therefore ordered that the purported appeal herein be and the same is hereby dismissed, and that a mandate issue directing the county court of Wagoner county to enforce its judgment and sentence herein.